Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/30/2019.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electrically powered hand tool for installing screen on a frame member having a groove to receive portion of the screen, comprising: a transmission connected to said motor shalt for converting rotary motion of said motor shaft to reciprocating motion of a drive shaft along a longitudinal axis thereof extending forwardly from said transmission within said housing; and said drive shaft extending out of said forward end of said handle and having a distal end supporting a rotatable wheel adapted to compress a spline in said groove containing a portion of said screen while said handle is moved along said spline in said groove, wherein the reciprocating motion imparted to said rotatable wheel by said drive shaft while said wheel is moved along said spline in said groove causing said screen to be tightly and securely held within said groove as recited in claim 1; an electrically powered screen installing hand tool in combination with a frame member having a groove to receive a portion of the screen, comprising: a transmission connected to said motor shaft for converting rotary motion of said motor shaft to reciprocating motion of a drive shaft along a longitudinal axis thereof extending forwardly from said transmission within said housing; and said drive shaft extending out of said forward end of said handle and having a distal end supporting a rotatable wheel adapted to compress a spline in said groove containing a portion of said screen while said handle is moved along said spline in said groove, wherein the reciprocating motion imparted to sand rotatable wheel by said drive shaft while said wheel is moved along said spline in said groove causing said screen to be tightly and securely held within said groove as recited in claim 8.  Claims 2-7 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



6/14/2022

/DANG D LE/Primary Examiner, Art Unit 2834